Exhibit 10.83






FEDERATED INVESTORS, INC.
Stock Incentive Plan




2016 RESTRICTED STOCK AWARD AGREEMENT




THIS AGREEMENT, is made and effective as of the 15th day of June, 2016 by and
between Federated Investors, Inc. (including its successors and assigns, the
"Company"), a Pennsylvania Corporation having its principal place of business in
Pittsburgh, Pennsylvania


A
N
D


Paul A. Uhlman, an employee of the Company (the "Participant"). Capitalized
terms used in this Agreement shall, unless specifically defined herein, have the
respective meanings given to such terms in the Federated Investors, Inc. Stock
Incentive Plan (the "Stock Incentive Plan").


WITNESSETH THAT:


WHEREAS, in order to provide incentives to its employees, the Company has
adopted the Stock Incentive Plan under which, among other things, Awards of
Class B Common Stock of the Company, no par value (the "Class B Common Stock"),
can be made to salaried employees; and


WHEREAS, the Company desires to have Participant continue in its employ and to
provide Participant with an incentive to put forth maximum effort for the
success of the business; and






--------------------------------------------------------------------------------

Exhibit 10.83


WHEREAS, Participant holds a position of trust and confidence within Federated
(as hereafter defined), and Federated has entrusted and will continue to entrust
Participant with its trade secrets and confidential, proprietary business
information and knowledge about and relationships with Federated employees and
Federated customers and clients. Because such information and relationships
could be used by Federated's competitors to gain an unfair advantage against
Federated, this Agreement contains noncompetition provisions to protect
Federated's confidential information, employee and client relationships, and
goodwill; and


WHEREAS, subject to the terms and conditions hereafter set forth, by action of
the Board Committee, the Company hereby grants an Award of Class B Common Stock
to Participant.




2016 RSA E/S






--------------------------------------------------------------------------------


Exhibit 10.83


NOW, THEREFORE, in consideration of the mutual covenants and representations
herein contained, and intending to be legally bound, the parties hereto agree as
follows:








As used herein:

ARTICLE I
Definitions






1.1    "Constructive Termination" means the termination by the Participant of
the Participant's employment with the Company following the occurrence of one of
the following events: (i) a material adverse change in the Participant's duties
and responsibilities with the Company (or any successor thereto by operation of
law or otherwise) as compared to the Participant's duties and responsibilities
with the Company immediately prior to the Change in Ownership (as hereinafter
defined); (ii) a material reduction in the Participant's annual base salary or
bonus potential as in effect immediately prior to the Change in Ownership; (iii)
a material change has occurred in the scope and nature of the business or other
activities for which the Participant was responsible immediately prior to the
Change in Ownership, which has caused the Participant to suffer a material
reduction in any of the authorities, powers, functions, responsibilities or
duties attached to the position held by the Participant immediately prior to the
Change in Ownership; or (iv) a material breach of this Agreement by the Company
or any successor to the Company.    Without limiting the generality or effect of
the foregoing, the Participant shall have no right to terminate employment in a
Constructive Termination in connection with an event described above unless (A)
the Participant provides written notice to the Company within one month of the
occurrence of such event that identifies such event with particularity, and (B)
the Company fails to correct such event within thirty (30) days after receipt of
such notice from the Participant, and (C) such termination must occur within
thirty (30) days after the expiration of the failure of the Company to correct
the event.


1.2    "Federated" shall mean Federated Investors, Inc. or any corporate parent,
affiliate, or direct or indirect subsidiary thereof, or any successor to
Federated, for which Participant performs services, regardless of whether this
Agreement has been expressly assigned to such corporate parent, affiliate, or
direct or indirect subsidiary, or successor.







--------------------------------------------------------------------------------

Exhibit 10.83


1.3    "Performance Measure Event" shall have such meaning as established and
adopted by the Board Committee at a meeting held on June 1, 2016, as set forth
in the resolutions attached hereto as Exhibit A, which definition is hereby
incorporated by reference and a copy of which the Participant acknowledges
receipt thereof.


1.4    "Restriction Period" shall mean the period beginning on the date of this
Agreement and ending on (i) June 15, 2021with respect to the Shares that would
be Vested Shares as of June 15, 2021 pursuant to Section 3.1 and June 15, 2026
with respect to the remaining Shares pursuant to Section 3.1, (ii) in the event
of Participant's Disability, June 15, 2021 with respect to the Shares that would
be Vested Shares pursuant to Section 3.2(a) and June 15, 2026 with respect to
all Shares pursuant to Section 3.2(b), (iii) in the event of Participant's
death, the date of Participant's death with respect to the Shares that are then
Vested Shares if







--------------------------------------------------------------------------------


Exhibit 10.83


such event shall occur prior to June 15, 2021 and the date of Participant's
death with respect to all Shares if Participant's death shall occur on or after
June 15, 2021.


1.5
"Unvested Shares" shall mean all Shares other than Vested Shares.



1.6    "Vested Shares" means Shares that have vested in accordance with Section
3.1 or Section 3.2.


ARTICLE II
Grant of Restricted Stock


2.1    Subject to the conditions set forth in Section 2.2 hereof and the other
terms and conditions of this Agreement, the Company hereby grants, effective
June 15, 2016, to Participant an Award (the "2016 Award") to purchase Fifty
Thousand (50,000) shares (the "Shares") of Class B Common Stock at a purchase
price of $3.00 per share (the "Purchase Price"). At the discretion of the
Company, certificates for the Shares may not be issued. In lieu of certificates,
the Company will establish a book entry account for the Shares in the name of
the Participant with the Company's transfer agent and registrar for the Class B
Common Stock.


2.2    Notwithstanding Section 2.1 or any other provision of this Agreement to
the contrary, this Agreement shall become effective only if Participant executes
and delivers to the Company two counterparts of this Agreement along with the
Purchase Price for the Shares by June 10, 2016, time being of the essence.


2.3    It is intended that the Award qualify as "performance-based compensation"
under Section 162(m) of the Code and the regulations promulgated thereunder.


ARTICLE III
Terms of the Award


3.1    (a) If the Performance Measure Event shall have been attained, then
during the continuation of Participant's employment by Federated, a portion of
the 2016 Award shall vest in Participant in accordance with the schedule of
vesting as follows:







--------------------------------------------------------------------------------

Exhibit 10.83


Date
Portion Vested
Cumulative Percentage
June 15, 2017
5%
5%
June 15, 2018
5%
10%
June 14, 2019
5%
15%
June 15, 2020
5%
20%
June 15, 2021
30%
50% (restrictions lapse)
June 15, 2022
5%
55%
June 15, 2023
5%
60%
June 14, 2024
5%
65%
June 13, 2025
5%
70%
June 15, 2026
30%
100% (restrictions lapse)








--------------------------------------------------------------------------------


Exhibit 10.83


Notwithstanding the foregoing or any provision of this Agreement to the
contrary, if the Board Committee determines, prior to the Disability or death of
the Participant, that the Performance Measure Event has not been attained,
Participant's rights to the 2016 Award shall be immediately forfeited and
Participant shall immediately sell to the Company, and the Company shall
purchase from Participant, all Shares at the Purchase Price per Share.


(b) If, during the Restriction Period, and if the Performance Measure Event
shall have been attained, the ownership of 51% or greater of the Class A Common
Stock of Federated (or any stock into which such stock is converted or
exchanged) shall no longer be held, directly or indirectly, by the current
shareholder, any settlor, trustee or beneficiary of the current shareholder, or
any family member of such settlor, trustee or beneficiary (a "Change in
Ownership"), vesting of the 2016 Award will be altered as follows. If (i)
Participant's employment is terminated other than "For Cause" by Federated or
its successor during the six (6) month period before or the first two (2) year
period following a Change in Ownership or (ii) a Constructive Termination occurs
prior to the occurrence of events which would permit a termination "For Cause"
and during the first two (2) year period following a Change in Ownership then,
on the date of such Change in Ownership or of Participant's termination,
whichever is later, any portion of the 2016 Award not then vested shall vest.
"For Cause" is defined as Participant's dishonesty, disloyalty, willful
misconduct, gross negligence, refusal to perform his duties in good faith,
breach of any of the terms of this Agreement, breach of his duties to Federated
or its successor, as set forth in any code of conduct adopted by Federated or
its successor or engaging in conduct which has injured or would injure the
business or reputation of Federated or its successor or would otherwise
adversely affect Federated's or its successor's interests.


3.2    In the event of the Disability or death of Participant after the
effective date of this Agreement and prior to a determination by the Board
Committee that the Performance Measure Event has not been attained or at any
time after a determination by the Board Committee that the Performance Measure
Event has been attained:


(a)Prior to June 15, 2021, any portion of the Shares not then Vested Shares as
of the date of such Disability or death shall be forfeited and sold back to the
Company in accordance with Section 3.3 below. The Restriction Period shall end
on the date of Participant's death, but in the case of Participant's Disability,
the Restriction Period shall end on June 15, 2021.


(b)On or after June 15, 2021, any portion of the Shares not then Vested Shares
prior to such Disability or death shall become Vested Shares upon such
Disability or death. The Restriction Period shall end on the date of
Participant's death, but in the case of Participant's Disability, the
Restriction Period shall end on June 15, 2026.







--------------------------------------------------------------------------------

Exhibit 10.83


(c)For purposes of this Agreement, "Disability" shall be deemed to have occurred
as of the first day following Participant's termination of employment by
Federated as a result of a mental or physical condition that prevents
Participant from engaging in the principal duties of







--------------------------------------------------------------------------------


Exhibit 10.83


Participant's employment with Federated as determined in accordance with the
Rules and Regulations Establishing Formal Review Procedures under the Stock
Incentive Plan.


3.3    Upon the termination or cessation of Participant's employment with
Federated for any reason whatsoever, including an involuntary termination
without cause, prior to a determination by the Board Committee that the
Performance Measure Event has been attained or any time after a determination by
the Board Committee that the Performance Measure Event has been attained,
Participant shall immediately sell to the Company, and the Company shall
purchase from Participant, all Shares that are Unvested Shares as of the date of
termination or cessation of employment, in each case at the Purchase Price per
Share.


3.4    Participant acknowledges that in the event that Participant shall, during
the course of Participant's employment with Federated, engage in "competition"
with Federated as defined but excluding the temporal limitations contained in
Section 3.6 of this Agreement, Participant shall immediately sell to the Company
and the Company shall purchase from Participant, at the Purchase Price per
Share, all Shares, whether Vested Shares or Unvested Shares, then owned by the
Participant. If Participant chooses to engage in competition with Federated as
defined above, Participant will knowingly be forfeiting all or a portion of
Participant's 2016 Award, whether Vested Shares or Unvested Shares, granted
under this Agreement and will have considered the loss of such a potential
benefit in Participant's decision to engage in competition with Federated.


3.5    Participant acknowledges that in the event that Participant engages in
competition with Federated as defined and within the temporal limitations
contained in
Section 3.6 of this Agreement, then Federated shall be entitled, in addition to
any other remedies and damages available, to an injunction to restrain such
breach or threatened breach thereof by Participant, Participant's partners,
agents, servants, employers, and employees, and any other persons acting for or
with Participant. Participant further agrees that any corporate parent, direct
or indirect subsidiary, affiliate, or successor of Federated for which
Participant performs services may enforce this Agreement without need for any
assignment of this Agreement.


3.6    Participant shall be deemed to have engaged in "competition" with
Federated in the event that,


(a)During the period of Participant's employment by Federated and thereafter
until the date that is one (1) year after the last date for which compensation
(including any pay beyond the last day actively worked, if any) is received from
Federated, Participant, for himself or herself, as an agent or employee, or on
behalf of any person, association, entity, partnership or corporation, other
than Federated, directly or indirectly, engages in the sale of shares of mutual
funds or any securities,





--------------------------------------------------------------------------------

Exhibit 10.83


insurance, and/or other products or services which may be competitive with any
of the products and/or services offered by Federated within any territory to
which Participant shall have been assigned at any time during the two (2) year
period prior to Participant's termination of employment. If Participant has not
been assigned a geographic territory of responsibility at any time during the
two (2) year period prior to Participant's termination from Federated, this
Section 3.6(a) of this Agreement shall not be applicable to Participant.







--------------------------------------------------------------------------------


Exhibit 10.83


(b)During the period of Participant's employment by Federated and thereafter
until the date that is one (1) year after the last date for which compensation
(including any pay beyond the last day actively worked, if any) is received from
Federated, Participant, for himself or herself, as an agent or employee, and/or
on behalf of any person, association, entity, partnership or corporation, other
than Federated, directly or indirectly, solicits or attempts to obtain business
from, accepts business from, and/or does business with or services, and/or,
directly or indirectly, aids or assists anyone else in the solicitation and/or
acceptance of business from, any of Federated's customers and/or clients or
potential customers and/or clients to whom Participant made sales, upon whom
Participant called and/or whom Participant was responsible for servicing, during
Participant's course of employment with Federated at any time during the two (2)
year period prior to Participant's termination of employment. By way of example
and not limitation, the terms "customers" and "clients" used in this Agreement
include the individual people whom Participant shall have personally called upon
in the final two (2) years of Participant's Federated employment, as well as the
entity (and/or any successor thereto) that employed those individuals.
Accordingly, this Section 3.6(b) precludes Participant from soliciting (i) any
registered representative and/or individual whom Participant sold to and/or
called upon in the final two (2) years of Participant's employment; (ii) any
office and/or branch of any broker/dealer, organization and/or entity (firm)
whom Participant sold to and/or called upon in the final two (2) years of
Participant's employment; and/or (iii) any registered representative and/or
individual assigned to an office and/or branch of any broker/dealer,
organization and/or entity which employs any registered representative and/or
individual to whom Participant sold and/or called upon in the final two (2)
years of Participant's employment. The prohibitions in this Section 3.6(b)
extend to sales, and/or solicitations intended to effect the purchase and/or
sale, of securities and/or other products or services which may be competitive
with any of the products and/or services offered by Federated. Participant
agrees that the provisions of this Section 3.6(b) are necessary to protect
Federated's interests in its trade secrets, Confidential Information (as defined
herein), and customer relationships. Participant acknowledges that the use
and/or disclosure of Federated's trade secrets and Confidential Information
would be inevitable were Participant to engage in the conduct described in this
Section 3.6(b).


(c)During the period of Participant's employment by Federated and thereafter
until the date that is two (2) years after the last date for which compensation
(including any pay beyond the last day actively worked, if any) is received from
Federated, Participant, directly or indirectly, induces and/or attempts to
induce any Federated employee to terminate employment; hires and/or participates
in the hiring and/or interviewing of any Federated employee for or by a
competing firm; provides names and/or other information about Federated's
employees for the purpose of assisting others to hire such employees; provides
information to a Federated employee about Participant's employer and/or any
company or entity affiliated with Participant's employer for the purpose of
assisting that Federated employee in finding employment with such entity. For
purposes of this Section 3.6(c), a Federated employee means any person who is a
current Federated employee and/or was employed by Federated within six (6)
months of the date of any action of Participant that violates this Section
3.6(c).


(d)Participant (i) uses or discloses Confidential Information except in the
course of Participant's employment with Federated and for the sole benefit of
Federated, (ii) does not
6





--------------------------------------------------------------------------------

Exhibit 10.83









--------------------------------------------------------------------------------


Exhibit 10.83


return to Federated all materials, including copies, which contain Confidential
Information immediately upon termination of Participant's employment, or (iii)
uses any Confidential Information after Participant's separation of employment
with Federated. Participant recognizes and acknowledges that: (1) in the course
of Participant's employment by Federated, it will be necessary for Participant
to receive, acquire or develop information which could include, in whole or in
part, information from the TotalClient database, CAR, SMART or CDA sales
reports, information concerning Federated's sales, sales volume, sales methods,
sales proposals, customers and/or clients and potential prospects, identity of
key purchasing personnel in the employ of customers and/or clients and potential
prospects, amount and kind of customer or clients' purchases from Federated,
customer or client lists and other confidential customer or client information
regarding each customer or client's type of purchases, volume of business,
details of previous calls and personal data regarding each registered
representative, customer and/or client, information about the compensation,
skills, abilities, training or qualifications of Federated employees,
Federated's sources of supply, business plans, technical secrets, customer
and/or client information, methodologies, know-how and other information not
generally known to the public and any tangible embodiments thereof including,
but not limited to, drawings, computer software, computer hardware, designs,
specifications, estimates, blueprints, plans, data, reports, processes, models,
memoranda, notebooks, notes, sketches, artwork, mock-ups, letters, manuals,
documents, photographs, motion pictures, and copies of all or portions thereof
(collectively referred to herein as the "Confidential Information"); (2) the
Confidential Information is the property of Federated; (3) the use,
misappropriation or disclosure by or for a person or entity other than Federated
of the Confidential Information would constitute a breach of trust and could
cause irreparable injury to Federated; and (4) it is essential to the protection
of Federated's competitive position that the Confidential Information be kept
secret and that it not be used for Participant's own advantage or the advantage
of others. Participant understands that Federated has received and will continue
to receive, under obligations of secrecy, Confidential
Information belonging to customers and/or clients and other third parties.
Participant promises to
treat Confidential Information from third parties with the same care specified
in this section for Confidential Information received from Federated.
Notwithstanding any other provision of this Agreement, for the avoidance of
doubt, nothing herein prevents reporting possible violations of federal law or
regulation to any governmental agency or entity, or making other disclosures,
protected under the whistleblower provisions of federal law or regulation,
including, without limitation, good faith disclosure on a confidential basis of
Confidential Information constituting "Trade Secrets" as defined in 18 U.S.C.
§1839, and so long as such disclosures are consistent with 18 U.S.C. §1833.


3.7
Participant hereby acknowledges and agrees that:



(a)This Agreement is necessary for the protection of the legitimate business
interests of Federated;







--------------------------------------------------------------------------------

Exhibit 10.83


(b)The restrictions contained in this Agreement regarding scope, length of term
and types of activities restricted are reasonable;


(c)Participant has received adequate and valuable consideration for entering
into this Agreement;







--------------------------------------------------------------------------------


Exhibit 10.83


(d)Participant's covenants in Sections 3.4 to 3.7 of this Agreement shall be
construed as independent of any other provisions and the existence of any claim
or cause of action Participant may have against Federated, whether predicated on
this Agreement or not, shall not constitute a defense to the enforcement by
Federated of these covenants;


(e)This Agreement does not prevent Participant from earning a livelihood after
termination or cessation of employment with Federated; and


(f)Participant has an obligation to notify prospective employers of the
covenants in Sections 3.4 to 3.7 of this Agreement.


ARTICLE IV
Withholding Taxes; Section 83(b) Election


4.1    The Company shall have the authority to withhold, or to require a
Participant to remit to the Company, prior to issuance or delivery of any Shares
or the removal of any stop order or transfer restrictions on the Shares or any
restrictive legends on the Certificates representing the Shares hereunder, an
amount in cash sufficient to satisfy minimum federal, state and local tax
withholding requirements associated with the 2016 Award (each a "Withholding
Obligation"). Notwithstanding any other provision of this Agreement to the
contrary, including but not limited to Section 5.1 hereof, in the event of any
minimum federal, state or local tax Withholding Obligation (other than pursuant
to an election under Section 83(b) as described in Section 4.2 below), the
Company has the right to permit the Participant to sell, or to have sold on
Participant's behalf, Shares, to a third party, in an amount and under such
terms and conditions as the Company shall establish in its sole discretion.
Additionally, the Company, in its sole discretion, shall have the right to
withhold from the Participant Shares with a Fair Market Value (as defined in the
Stock Incentive Plan) equal to the Company's minimum federal, state and local
tax withholding requirements associated with the 2016 Award. For this purpose,
Fair Market Value shall be determined as of the day that the Withholding
Obligation arises.


4.2    The Participant acknowledges that (a) the Participant has been informed
of the availability of making an election in accordance with Section 83(b) of
the Code; (b) that such election must be filed with the Internal Revenue Service
within thirty (30) days of the date of grant of this Award; and (c) that the
Participant is solely responsible for making such election. Participants who do
not make the election under Section 83(b) acknowledge that dividends on the
Unvested Shares will be treated as compensation and subject to tax withholding
in accordance with the Company's practices and policies.





--------------------------------------------------------------------------------

Exhibit 10.83




ARTICLE V
Restrictions on Transfer


5.1    Participant hereby acknowledges that none of the Shares, whether Vested
Shares or Unvested Shares, may be sold, exchanged, assigned, transferred,
pledged, hypothecated, gifted or otherwise disposed of (collectively, “disposed
of”) until the expiration of the Restriction Period applicable to those Shares
and the payment of any minimum withholding tax. Participant further acknowledges
that there may be a period of administrative delay between







--------------------------------------------------------------------------------


Exhibit 10.83


the date on which the Restricted Period expires and the date on which the Shares
may be disposed of by the Participant. The Board Committee may, in its sole
discretion, permit the Shares to be transferred to a "family member" as defined
in and pursuant to the terms and conditions set forth in Section A.1.a.5 of the
General Instructions to Form S-8 promulgated under the Securities Act of 1933,
as amended, as such provision may be amended from time to time under terms and
conditions as may be determined by the Human Resources Department.


5.2    Participant shall not dispose of the Shares acquired, or any portion
thereof, at any time, unless Participant shall comply with the Securities Act of
1933, as amended, and the regulations of the Securities and Exchange Commission
thereunder, any other applicable securities law, and the terms of this Agreement
and the Stock Incentive Plan. Participant further agrees that the Company may
direct its transfer agent to refuse to register the transfer of any Shares
underlying the 2016 Award which, in the opinion of the Company's counsel,
constitutes a violation of any applicable securities laws then in effect or the
terms of this Agreement.


5.3    Any certificate representing the Shares issued during the Restriction
Period shall, unless the Board Committee determines otherwise, bear a legend
substantially as follows:


"The sale or other transfer of the shares of stock represented by this
certificate is subject to certain restrictions set forth in the Federated
Investors, Inc. Stock Incentive Plan, administrative rules adopted pursuant to
such Plan and a Restricted Stock Award Agreement between the registered owner
and Federated Investors, Inc. A copy of the Plan, such rules and such agreement
may be obtained from the Secretary of Federated Investors, Inc."


The Participant further acknowledges and understands that the certificates
representing the Shares issued hereunder may bear such additional legend or
legends as the Company deems appropriate in order to assure compliance with
applicable securities laws.


Any book entry for the Shares will be restricted and subject to stop orders
during the Restriction Period.




5.4    If certificates representing the Shares underlying the 2016 Award are
issued during the Restriction Period, they shall be retained in custody by the
Company. Within a reasonable





--------------------------------------------------------------------------------

Exhibit 10.83


time after Vested Shares may be disposed of by the Participant in accordance
with Section 5.1 hereof, all restrictions or stop orders applicable to the
Shares shall be removed and, in the event that certificates have been issued,
legends shall be removed upon the Participant's written request to the transfer
agent.







--------------------------------------------------------------------------------


Exhibit 10.83


ARTICLE VI
Miscellaneous


6.1    In the event of any change or changes in the outstanding Class B Common
Stock of the Company by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, splitup, combination or exchange of
shares, or any similar change affecting the Class B Common Stock, any of which
takes effect after the effective date of this Agreement, then in any such event
the number and kind of shares subject to the 2016 Award, the Purchase Price and
any other similar provisions, shall be equitably adjusted consistent with such
change in such manner as the Board Committee, in its discretion, may deem
appropriate to prevent dilution or enlargement of the rights granted to
Participant hereunder. Any adjustment so made shall be final and binding upon
Participant and all other interested parties.


6.2    Whenever the word "Participant" is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the 2016 Award may be transferred by will or by the laws of descent and
distribution, the word "Participant" shall be deemed to include such person or
persons.


6.3    After the effective date of this Agreement: (a) the Participant shall be
entitled to vote the Shares, whether Vested Shares or Unvested Shares, on all
matters presented to the holders of Class B Common Stock of the Company and (b)
the Shares, whether Vested Shares or Unvested Shares, shall be deemed to be
issued and outstanding for all purposes, including, without limitation, the
payment of dividends and distributions and any determination of any
stockholder's or stockholders' percentage equity interest in the Company.


6.4    Nothing in this Agreement or the Stock Incentive Plan shall confer upon
Participant any right to continue in the employ of the Company or shall affect
the right of the Company to terminate the employment of Participant with or
without cause.




6.5    The 2016 Award received by Participant pursuant to this Agreement shall
not be considered compensation for purposes of any pension or retirement plan,
insurance plan or any other employee benefit plan of the Company unless
otherwise provided in such plan.


6.6    Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed or delivered to the party for whom it is intended
at such address as may





--------------------------------------------------------------------------------

Exhibit 10.83


from time to time be designated by it in a notice mailed or delivered to the
other party as herein provided; provided, however, that unless and until some
other address be so designated, all notices or communications by Participant to
the Company shall be mailed or delivered to the Secretary of the Company at its
office at Federated Investors Tower, 1001 Liberty Avenue, Pittsburgh,
Pennsylvania 15222, and all notices or communications by the Company to
Participant may be given to Participant personally or may be mailed to the
Participant.


6.7    This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the Commonwealth of Pennsylvania.







--------------------------------------------------------------------------------


Exhibit 10.83


6.8    The 2016 Award shall be subject to the terms and conditions set forth in
the Stock Incentive Plan, and in the event of any conflict between the
provisions of this Agreement and those of the Stock Incentive Plan, the Stock
Incentive Plan provisions shall govern.


6.9    This Agreement will be binding upon and inure to the benefit of
Participant's heirs and representatives and the assigns and successors of the
Company and may be assigned by the Company to any third party, but neither this
Agreement nor any rights hereunder will be assignable or otherwise subject to
hypothecation by Participant.


6.10    Except as stated hereafter, this Agreement represents the entire
agreement of the parties with respect to the subject matter hereof. To the
extent Participant has entered into an agreement with Federated that contains
provisions pertaining to non-competition or non­ solicitation of clients,
non-solicitation or non-hiring of employees and/or non-disclosure or non­ use of
confidential information, the terms of this Agreement shall not supersede, but
shall be in addition to, any other such agreement. This Agreement may be amended
or terminated at any time by written agreement of the parties hereto.
Notwithstanding the foregoing or any provision of this Agreement to the
contrary, the Company may at any time (without the consent of the Participant)
modify, amend or terminate any or all of the provisions of this Agreement to the
extent necessary to conform the provisions of this Agreement with Section 409A
of the Code and the regulations promulgated thereunder ("Section 409A") or an
exception thereto.


6.11    Whenever possible, each provision in this Agreement will be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement will be held to be prohibited by or invalid under
applicable law, then (a) such provisions will be deemed amended to accomplish
the objectives of the provisions as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement will remain in
full force and effect.


6.12    Any dispute or litigation arising out of or relating to this Agreement
will be resolved in the courts of Allegheny County or the Western District of
Pennsylvania and Participant hereby consents to jurisdiction in Pennsylvania.


6.13    No rule of strict construction will be implied against the Company, or
any other person in the interpretation of any of the terms of this Agreement or
any rule or procedure established by the Board Committee.







--------------------------------------------------------------------------------

Exhibit 10.83


6.14    Participant agrees, upon demand of the Company, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements that may be required by the Company to implement the provisions and
purposes of this Agreement.


6.15    The Participant hereby grants to the Company an irrevocable power of
attorney and declares that the Company shall be the attorney-in-fact to act for
and on behalf of the Participant, to act in Participant's name, place and stead,
in connection with (i) any and all transfers of Shares, whether Vested Shares or
Unvested Shares, to the Company pursuant to this







--------------------------------------------------------------------------------


Exhibit 10.83


Agreement, including pursuant to Sections 3.3, 3.4 and 4.1 hereof, or (ii) any
sale of Vested Shares to a third party pursuant to Section 4.1 hereof.


6.16
The 2016 Award is intended to be excepted from coverage under

Section 409A and shall be interpreted and construed accordingly. The Company
may, in its sole discretion and without the Participant's consent, modify or
amend the terms of this 2016 Award, impose conditions on the timing and
effectiveness of the issuance of the Shares, or take any other action it deems
necessary or advisable to cause this 2016 Award to be excepted from Section 409A
(or to comply therewith to the extent that Company determines it is not
excepted).
Notwithstanding the foregoing, Participant recognizes and acknowledges that
Section 409A may impose upon the Participant certain taxes or interest charges
for which the Participant is and shall remain solely responsible.




THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK







--------------------------------------------------------------------------------


Exhibit 10.83


IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.


FEDERATED INVESTORS, INC.


By /s/ Thomas R. Donahue


CFO
(Title)




PARTICIPANT




/s/ Paul A. Uhlman    


Print Name: Paul A. Uhlman





--------------------------------------------------------------------------------


Exhibit 10.83


Exhibit A to the 2016 Restricted Stock Award Agreement




2016 Restricted Stock Award


RESOLVED, for purposes of those Agreements intended to qualify as
"performance-based" compensation under Section 162(m) of the Internal Revenue
Code and regulations thereunder, the terms "Performance Measure Event" shall be
defined as follows (capitalized terms shall have the meanings given to such
terms in the Agreements, provided that for the purposes of determining
"Operating Profits," the term "Company" shall have the meaning assigned thereto
in the Plan):
"Performance Measure Event" means, with respect to the six-month Performance
Period beginning on July 1, 2016 and ending on December 31, 2016, that the
Company has "Operating Profits" of at least $42,500,000. The term "Operating
Profits" means for the applicable Performance Period, the Company's total
revenue less distributions to minority interests and less total expenses
(excluding amortization of intangible assets, impairment losses and debt
expenses, including, without limitation, interest and loan fees) as reflected in
the Company's audited or unaudited financial statements. The Performance Measure
Event shall have occurred if the Company has Operating Profits of at least
$42,500,000 during the Performance Period specified herein and the Board
Committee shall have determined and certified such results in writing.



